Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 1 of 18




                         EXHIBIT 4
Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 2 of 18




                        In the Matter Of:
                            1:18-cv-06626


                   ACTAVA TV, INC., et al.
                           v.
             JOINT STOCK COMPANY "CHANNEL
              ONE RUSSIA WORLDWIDE,", et al.

                    Deposition of Irina Pliss

                  Tuesday, January 19, 2021


                          CONFIDENTIAL




                           330 West 38th Street
                           Suite 404
                           New York, NY 10018
                           tel: 646 650 5055
                           www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 3 of 18


                                                                             15
1                            CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 4 of 18


                                                                             16
1                            CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 5 of 18


                                                                             17
1                            CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 6 of 18


                                                                             18
1                            CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 7 of 18


                                                                             41
1                            CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 8 of 18


                                                                             42
1                            CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 9 of 18


                                                                             43
1                            CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 10 of 18


                                                                              54
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 11 of 18


                                                                              55
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 12 of 18


                                                                              56
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 13 of 18


                                                                              60
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 14 of 18


                                                                              61
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 15 of 18


                                                                              62
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 16 of 18


                                                                              89
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 17 of 18


                                                                              90
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-4 Filed 02/05/21 Page 18 of 18


                                                                              91
1                             CONFIDENTIAL - I. Pliss
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
